Citation Nr: 1124009	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-39 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from July 1982 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded this matter for additional development in a March 2010 decision.  Unfortunately, another remand is necessary and, therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In a May 2010 rating decision, which was issued subsequent to an April 2010 VA examination, the Veteran was granted service connection for left C6 radiculopathy (sensory) and an initial 10 percent disability rating was assigned, effective February 10, 2010.

Therefore, the Veteran is currently service-connected for three disabilities: 1) thoracic and lumbar spondylosis with stenosis and radiation of pain to the buttocks, rated as 20 percent disabling; 2) degenerative arthritis of the cervical spine, rated as 20 percent disabling; and 3) left C6 radiculopathy (sensory), rated as 10 percent disabling.  His combined evaluation for compensation purposes is 40 percent.

At the time of the Board's March 2010 remand, the Veteran was only service-connected for his thoracic and lumbar spondylosis and degenerative arthritis of the cervical spine.  The Board notes that the April 2010 VA employability examination and the May 2010 addendum to that examination were conducted based on the assumption that the Veteran was only service-connected for two disorders.

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Veteran is not in receipt of a at 60 percent rating for a single service-connected disability or, in the alternative, a 40 percent rating for a single disability with sufficient additional disability to bring the combined rating to at least 70 percent. Therefore, the Board finds that the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  

Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

As the VA employability examination report dated in April 2010, and the May 2010 addendum, fail to discuss the impact the Veteran's newly service-connected left arm radiculopathy has on his employability and the examiner did not have access to the claims file, the VA examination is inadequate to decide the case.  

In this regard, the Board notes that the VA examiner noted in the May 2010 addendum that the Veteran's service-connected disabilities should not limit his ability to perform sedentary tasks that are common in clerical and administrative positions.  However, she offered this opinion without discussing any limitations the Veteran might face in a sedentary career based on his left arm radiculopathy.  She also failed to discuss why her opinion differed from 1) a February 2008 decision of the Social Security Administration (SSA), which found that the Veteran lacked the functional capacity to perform even sedentary work on a regular and sustained basis and 2) the opinion offered by D.Z., M.D. a VA physician, who opined in May 2007 that the Veteran's then current disabilities were preventing him from finding gainful employment at that time.  Thus, the April 2010 and May 2010 opinions regarding unemployability are ultimately unhelpful as to the central question of whether the Veteran's service-connected disabilities render him unemployable as they do not consider all of the Veteran's current service-connected disabilities or the full evidence of record.  

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Because of the inadequacy of the VA examiner's opinion as to the Veteran's employability, the Board finds that a remand is necessary in order to obtain an addendum opinion from the April 2010 VA examiner as to whether any of the Veteran's current service-connected disabilities, including the C6 radiculopathy of the left arm, renders him unemployable.  In addition, the examiner should take into account the SSA finding that the Veteran does not have the functional capacity to perform even sedentary work on a regular and sustained basis due, in part, to his pain and the side effects of medication and the opinion of Dr. D.Z. in May 2007 that the Veteran's disabilities prevented him from finding gainful employment at that time.  If the April 2010 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination.

Additionally, while on remand, the Veteran should be requested to identify any outstanding treatment records regarding his service-connected disabilities.  Thereafter, all identified records, to specifically include VA treatment records from the Miami VA Medical Center dated from September 2008 to the present, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records regarding his service-connected disabilities.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file, to specifically include VA treatment records from the Miami VA Medical Center dated from September 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the April 2010 VA examination.  If the April 2010 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiry.   

After reviewing the claims file, to include the February 2008 finding of the SSA that the Veteran lacked the functional capacity to perform even sedentary work on a regular and sustained basis and the May 2007 opinion of Dr. D.Z. that the Veteran's disabilities prevented him from finding gainful employment at that time, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, i.e., thoracic spondylosis and lumbar spondylosis with stenosis and radiation of pain to the buttocks, degenerative arthritis of the cervical spine, and left C6 radiculopathy (sensory), to include any side effects of medications that he must take for such disabilities, either singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  

In rendering an opinion, the examiner should not consider the Veteran's age or the impact of any non-service-connected disabilities.  The examiner must consider all evidence of record in offering an opinion, to include the Veteran's lay statements.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated.  If it is determined that the Veteran is unemployable by reason of his service-connected disabilities, but still fails to meet the percentage standards listed above, the claim shall be submitted to the Director of C&P Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

